Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Kings County (DiMango, J.), dated November 21, 2005, as denied that branch of his motion which was, in effect, to be resentenced as a class A-II felony of*649fender pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738).
Ordered that the order is affirmed insofar as appealed from.
The Supreme Court correctly denied that branch of the defendant’s motion which was, in effect, to be resentenced as a class A-II felony offender pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738; hereinafter the 2004 DLRA). Contrary to the defendant’s contention, the 2004 DLRA does not permit the court to disturb the underlying class A-I felony conviction (see People v Quinones, 22 AD3d 218, 219 [2005]). Skelos, J.E, Dillon, McCarthy and Eng, JJ., concur. [See 10 Misc 3d 1052(A), 2005 NY Slip Op 51923(U).]